Title: To George Washington from Major General William Phillips, 28 July 1780
From: Phillips, William
To: Washington, George


					
						Sir;
						New York July 28th 1780
					
					This letter will be delivered to you, Sir, by Messrs Randolph and Fitzhugh who return upon their general paroles.
					My motive in first procuring the liberty for these young Gentlemen going upon their paroles, I can assure Your Excellency, proceeded from an earnest desire to shew attention and Civility to the Families they are connected with, and from whom I received personally the greatest politeness.
					
					When their paroles were extended, upon a similar indulgence being granted to two Officers of their Rank, I did it with a view for their satisfaction in remaining with their friends and relations, but as Your Excellency has particular feelings on the Subject of the Parole Exchanges in question, I have obtained permission for the two Eldest Ensigns prisoners of War upon Long Island being allowed to go out from hence upon their paroles for the two Officers belonging to the Troops of Convention, Second Lieutenant Lord Torphichen and Second Lieutenant Hadden, who were permitted to come in on the extension of parole granted Messrs Randolph and Fitzhugh, and, as I before observed to Your Excellency, being desirous to mark the attention I bear the Characters who compose their families, who have upon all occasions shewed much Civility to me and such of the Officers of the Troops of Convention as have had their acquaintance, these Gentlemen will return upon a General parole with permission to remain with their families untill called for.
					Two families who live near the Barracks of the Troops of Convention in Virginia having solicited for the indulgence of parole being granted to Mr Martin, that American Officer will be allowed to go out upon the same general principle of parole.
					I cannot close this letter without mentioning to Your Excellency that, by the last letters I received from Virginia as well as in several former ones, there is the greatest commendation given of the humane and polite treatment of Colonel Wood the American Commandant at the Convention Barracks; that Gentleman having, upon all occasions, given every assistance to those Troops, and endeavoured as much as in his power to alleviate and prevent the distresses which have arisen from want of Provisions—As Mr Randolph will probably return to Virginia I could wish you will have the goodness, Sir, to let Colonel Wood know the Sense I have expressed to Your Excellency of that Officer’s honourable conduct towards the Troops of Convention. I have the honour to be, Sir, with great personal Respect Your Excellency’s most obedient and most humble Servant
					
						W. Phillips
					
				